
	
		II
		Calendar No. 86
		112th CONGRESS
		1st Session
		H. R. 2021
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 23, 2011
			Received; read the first time
		
		
			June 27, 2011
			Read the second time and placed on the
			 calendar
		
		AN ACT
		To amend the Clean Air Act regarding air
		  pollution from Outer Continental Shelf activities.
	
	
		1.Short titleThis Act may be cited as the
			 Jobs and Energy Permitting Act of
			 2011.
		2.Air quality
			 measurementSection 328(a)(1)
			 of the Clean Air Act (42 U.S.C. 7627(a)(1)) is amended by
			 inserting before the period at the end of the second sentence the following:
			 , except that any air quality impact of any OCS source shall be measured
			 or modeled, as appropriate, and determined solely with respect to the impacts
			 in the corresponding onshore area.
		3.OCS
			 sourceSection 328(a)(4)(C) of
			 the Clean Air Act (42 U.S.C. 7627(a)(4)(C)) is amended
			 in the matter following clause (iii) by striking shall be considered
			 direct emissions from the OCS source and inserting shall be
			 considered direct emissions from the OCS source but shall not be subject to any
			 emission control requirement applicable to the source under subpart 1 of part C
			 of title I of this Act. For platform or drill ship exploration, an OCS source
			 is established at the point in time when drilling commences at a location and
			 ceases to exist when drilling activity ends at such location or is temporarily
			 interrupted because the platform or drill ship relocates for weather or other
			 reasons..
		4.Permits
			(a)PermitsSection 328 of the Clean Air Act
			 (42 U.S.C.
			 7627) is amended by adding at the end thereof the
			 following:
				
					(d)Permit
				applicationIn the case of a completed application for a permit
				under this Act for platform or drill ship exploration for an OCS source—
						(1)final agency
				action (including any reconsideration of the issuance or denial of such permit)
				shall be taken not later than 6 months after the date of filing such completed
				application;
						(2)the Environmental Appeals Board of the
				Environmental Protection Agency shall have no authority to consider any matter
				regarding the consideration, issuance, or denial of such permit;
						(3)no administrative stay of the effectiveness
				of such permit may extend beyond the date that is 6 months after the date of
				filing such completed application;
						(4)such final agency
				action shall be considered to be nationally applicable under section 307(b);
				and
						(5)judicial review of
				such final agency action shall be available only in accordance with such
				section 307(b) without additional administrative review or
				adjudication.
						.
			(b)Conforming
			 amendmentSection 328(a)(4)
			 of the Clean Air Act (42 U.S.C. 7627(a)(4)) is amended by
			 striking For purposes of subsections (a) and (b) and inserting
			 For purposes of subsections (a), (b), and (d).
			
	
		
			Passed the House of
			 Representatives June 22, 2011.
			Karen L. Haas,
			Clerk
		
	
	
		June 27, 2011
		Read the second time and placed on the
		  calendar
	
